 Case 20-23457-SLM                        Doc 17 Filed 03/21/21 Entered 03/22/21 00:54:37                             Desc Imaged
                                               Certificate of Notice Page 1 of 4

Information to identify the case:
Debtor 1
                       Jaime Alvarez                                               Social Security number or ITIN   xxx−xx−9236
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2               Cecilia Alvarez                                             Social Security number or ITIN   xxx−xx−9522
(Spouse, if filing)
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

United States Bankruptcy Court       District of New Jersey

Case number:          20−23457−SLM

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Jaime Alvarez                                                Cecilia Alvarez
             aka Jaime A Alvarez


             3/19/21                                                       By the court: Stacey L. Meisel
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
 Case 20-23457-SLM           Doc 17 Filed 03/21/21 Entered 03/22/21 00:54:37               Desc Imaged
                                  Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
      Case 20-23457-SLM                      Doc 17 Filed 03/21/21 Entered 03/22/21 00:54:37                                             Desc Imaged
                                                  Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 20-23457-SLM
Jaime Alvarez                                                                                                          Chapter 7
Cecilia Alvarez
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 19, 2021                                               Form ID: 318                                                              Total Noticed: 23
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 21, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Jaime Alvarez, Cecilia Alvarez, 43 Hudson Place, Bloomfield, NJ 07003-4010
519044374              + Cmre. 877 572 7555, 3075 E Imperial Hwy Ste, Brea, CA 92821-6733
519044375              + Ctech Coll, 5505 Nesconset Hwy, Mount Sinai, NY 11766-2037
519044378                Kohls/Capone, N56 Ridgewood Dr, Menomonee Fal, WI 53051
519044380              + Select Portfolio Svcin, Po Box 65250, Salt Lake City, UT 84165-0250
519044384              + Valley National Bank, 1400 Valley Rd, Wayne, NJ 07470-7987

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Mar 19 2021 21:13:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Mar 19 2021 21:13:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
cr                     + EDI: PRA.COM
                                                                                        Mar 20 2021 00:38:00      Synchrony Bankc/o PRA Receivables
                                                                                                                  Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                                  23541-1021
519044367                 Email/Text: ebn@americollect.com
                                                                                        Mar 19 2021 21:13:00      Americollect Inc, Po Box 1566, Manitowoc, WI
                                                                                                                  54221
519044368                 EDI: BANKAMER.COM
                                                                                        Mar 20 2021 00:38:00      Bank Of America, Po Box 982238, El Paso, TX
                                                                                                                  79998
519044369              + EDI: TSYS2.COM
                                                                                        Mar 20 2021 00:38:00      Barclays Bank Delaware, Po Box 8803,
                                                                                                                  Wilmington, DE 19899-8803
519044370              + EDI: CAPITALONE.COM
                                                                                        Mar 20 2021 00:38:00      Capital One Bank Usa N, Po Box 31293, Salt Lake
                                                                                                                  City, UT 84131-0293
519044371              + EDI: CITICORP.COM
                                                                                        Mar 20 2021 00:38:00      Citi, Po Box 6190, Sioux Falls, SD 57117-6190
519044372              + EDI: CITICORP.COM
                                                                                        Mar 20 2021 00:38:00      Citicards Cbna, Po Box 6241, Sioux Falls, SD
                                                                                                                  57117-6241
519044373              + Email/Text: Bankruptcy.RI@Citizensbank.com
                                                                                        Mar 19 2021 21:10:00      Citizens Bank, 1000 Lafayette Blvd, Bridgeport,
                                                                                                                  CT 06604-4725
519044376              + EDI: HFC.COM
                                                                                        Mar 20 2021 00:38:00      Hsbc Bank, 95 Washington St, Buffalo, NY
                                                                                                                  14203-3006
519044377                 EDI: JPMORGANCHASE
                                                                                        Mar 20 2021 00:38:00      Jpmcb Card, Po Box 15369, Wilmington, DE
                                                                                                                  19850
519044379              + Email/Text: bankruptcy@prosper.com
                                                                                        Mar 19 2021 21:14:00      Prosper Marketplace In, 221 Main St Ste 300, San
                                                                                                                  Francisco, CA 94105-1909
519044381              + EDI: RMSC.COM
       Case 20-23457-SLM                  Doc 17 Filed 03/21/21 Entered 03/22/21 00:54:37                                         Desc Imaged
                                               Certificate of Notice Page 4 of 4
District/off: 0312-2                                              User: admin                                                             Page 2 of 2
Date Rcvd: Mar 19, 2021                                           Form ID: 318                                                          Total Noticed: 23
                                                                                   Mar 20 2021 00:38:00     Syncb/Amazon, Po Box 965015, Orlando, FL
                                                                                                            32896-5015
519045819              + EDI: RMSC.COM
                                                                                   Mar 20 2021 00:38:00     Synchrony Bank, c/o of PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                            23541-1021
519044382              + EDI: CITICORP.COM
                                                                                   Mar 20 2021 00:38:00     Thd/Cbna, Po Box 6497, Sioux Falls, SD
                                                                                                            57117-6497
519044383              + Email/Text: marisa.sheppard@timepayment.com
                                                                                   Mar 19 2021 21:13:00     Timepayment Corp, 1600 District Ave Ste 20,
                                                                                                            Burlington, MA 01803-5233

TOTAL: 17


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 21, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 19, 2021 at the address(es) listed
below:
Name                             Email Address
Benjamin A. Stanziale, Jr.
                                 on behalf of Trustee Benjamin A. Stanziale Jr. trustee@stanzialelaw.com, nj45@ecfcbis.com

Benjamin A. Stanziale, Jr.
                                 trustee@stanzialelaw.com nj45@ecfcbis.com

Denise E. Carlon
                                 on behalf of Creditor FEDERAL HOME LOAN MORTGAGE CORPORATION AS TRUSTEE FOR THE BENEFIT OF THE
                                 SEASONED CREDIT RISK TRANSFER TRUST, SERIES 2018-4 dcarlon@kmllawgroup.com, bkgroup@kmllawgroup.com

Jose R. Torres
                                 on behalf of Joint Debtor Cecilia Alvarez jrt@torreslegal.com 3754@notices.nextchapterbk.com

Jose R. Torres
                                 on behalf of Debtor Jaime Alvarez jrt@torreslegal.com 3754@notices.nextchapterbk.com

U.S. Trustee
                                 USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 6
